Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently claims 1-15 are pending and claims 16-20 have been canceled.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (Pub. No. US 2019/0296124 A1), herein Hsu, in view of Park et al. (Pub. No. US 2016/0043170 A1), herein Park.
Regarding claim 1, Hsu discloses a method for forming tiered-profile contacts to a semiconductor device, the method comprising the steps of: depositing a first oxide layer 33-34 over the semiconductor device; depositing a second oxide layer 35-36 on the first oxide layer, wherein the second oxide layer has a greater etch rate than the first oxide layer; patterning contact trenches CH1 through the first oxide layer and the second oxide layer down to the semiconductor device, wherein a bottom portion of the contact trenches passes through the first oxide layer and a top portion of the contact trenches passes through the second oxide layer; isotropically etching the top portion of the contact trenches selective to the bottom portion of the contact trenches to make the top portion of the contact trenches wider than the bottom portion: and filling the contact trenches with at least one contact metal 82 to form the tiered-profile 
Hsu does not specifically show the first and second oxide layers are single layers, wherein isotropically etching the top portion of the trenches in the second oxide layer selective to the bottom portion of the trenches in the first oxide layer based on the second oxide layer having a greater etch rate than the first oxide layer.
However, in the same field of endeavor, Park teaches an etching process for a semiconductor device, comprising: the first oxide layer 130 and the second oxide layer 181 are single layers, wherein etching the top portion of the trenches in the second oxide layer selective to the bottom portion of the trenches in the first oxide layer based on the second oxide layer having a greater etch rate than the first oxide layer (Park: Figs. 19-30 and paragraphs [0189]-[0213]).
Therefore, it would have been obvious to one of ordinary skill in the art to use the process of forming a tiered-profiled trench of Park with wider top and narrower bottom in Hsu’s method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. Therefore, it would have been obvious to one of ordinary skill in the art to have a method for forming tiered-profile contacts to a semiconductor device, the method comprising the steps of: depositing, as a single layer, a first oxide layer over the semiconductor device; depositing, as another single layer, a second oxide layer on the first oxide layer, wherein the second oxide layer has a greater etch rate than the first oxide layer; isotropically etching the top portion of the contact 
Regarding claim 7, Hsu in view of Park teaches the method of claim 1, further comprising the steps of: forming a patterned organic planarizing layer (OPL) 61/62 on the second oxide layer; patterning the contact trenches using the patterned OPL; and removing the patterned OPL before isotropically etching the top portion of the contact trenches (Hsu: Figs. 2-7 and paragraphs [0021]-[0022]). 
Regarding claims 8 and 14, Hsu in view of Park teaches the method of claim 1, wherein the at least one contact metal is selected from the group consisting of: tungsten (W), copper (Cu), cobalt (Co), ruthenium (Ru), rhodium (Rh), nickel (Ni), platinum (Pt), palladium (Pd) and combinations thereof (Hsu: Fig. 8 and paragraphs [0013]-[0015]). 
Regarding claims 9 and 15, Hsu in view of Park teaches the method of claim 1, wherein the semiconductor device comprises at least one gate, and source and drains on opposite sides of the at least one gate, and wherein the tiered-profile contacts are formed to the source and drains (Hsu: abstract, Figs. 1-10 and paragraphs [0012]-[0027]). 
Regarding claim 10, Hsu discloses a method for forming tiered-profile contacts to a semiconductor device, the method comprising the steps of: depositing an oxide layer 33/34/35/36/ over the semiconductor device; patterning 
Hsu does not show a single layer oxide layer and forming sacrificial spacers, completing the patterning of contact trenches between the sacrificial spacers, then removing the sacrificial spacers.
However, in the same field of endeavor, Park teaches an etching process for a semiconductor device, comprising: a single oxide layer 130 forming sacrificial spacers 115-173 which serve as a mask, completing the patterning of trenches between the sacrificial spacers, and then removing the sacrificial spacers (This is a broad limitation in terms of not mentioning if the removing the sacrificial spacers is partial or complete, Park: Figs. 19-30 and paragraphs [0189]-[0213]).
Therefore, it would have been obvious to one of ordinary skill in the art to form sacrificial spacers, completing the patterning of contact trenches between the sacrificial spacers, and then removing the sacrificial spacers, as a person 
Regarding claim 12, Hsu in view of Park teaches the method of claim 10, wherein the sacrificial spacers comprise a material selected from the group consisting of: SiO2, silicon oxycarbonitride (SiOCN), and combinations thereof (Hsu: paragraphs [0015], [0024]; “The first spacer S1 may include silicon nitride, silicon oxycarbonitride (SiOCN), or other suitable insulation materials.” ).
Regarding claim 13, Hsu in view of Park teaches the method of claim 10, wherein the oxide layer comprises a material selected from the group consisting of: SiO2, spin on glass, and combinations thereof (Hsu: paragraphs [0014], [0020]). 

Claims 2, 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Park as applied above, and further in view of Wilhelm (Pub. No. US 2008/0296623 A1).
Regarding claim 2, Hsu discloses a method for forming tiered-profile contacts to a semiconductor device, the method comprising the steps of: depositing a first oxide layer 33-34 over the semiconductor device; depositing a second oxide layer 35-36 on the first oxide layer, wherein the second oxide layer has a greater etch rate than the first oxide layer; patterning contact trenches CH1 through the first oxide layer and the second oxide layer down to the semiconductor device, wherein a bottom portion of the contact trenches passes through the first oxide layer and a top portion of the contact trenches passes through the second oxide layer; isotropically etching the top portion of the contact 
Hsu in view of Park does not specifically say the second oxide layer has a greater density than the first oxide layer.
However, in the same field of endeavor, Wilhelm teaches an etching process for a semiconductor device, wherein the etch rate of the second oxide layer 40 is greater than the etch rate of the first oxide layer 30, wherein the second oxide layer has a greater density than the first oxide layer (Wilhelm: Figs. 2-14 and paragraphs [0025]-[0026], [0042]).
Therefore, Hsu in view of Park and further in view of Wilhelm teaches the method of claim 2, wherein the second oxide layer has a greater density than the first oxide layer (Wilhelm: paragraphs [0025]-[0026], [0042]). 
Regarding claims 5 and 11, Wilhelm in paragraphs [0025]-[0026] says “in an embodiment of the invention, the first oxide layer 30 may have a thickness of about 10 nm to about 100 nm. In an embodiment of the invention, the first oxide layer 30 may have a thickness of about 20 nm to about 40 nm. As an example, the thickness of the first oxide layer 30 may be about 30 nm…In an embodiment of the invention, the second oxide layer 40 may have a thickness of about 10 nm to about 100 nm. In another embodiment of the invention, the thickness may be around 10 nm to about 50 nm. As an example, the thickness may be about 40 nm.” Therefore, Hsu in view of Park and further in view of Wilhelm teaches the claimed limitations.
Regarding claim 6, Hsu in view of Park and further in view of Wilhelm teaches the method of claim 1, wherein the first oxide layer and the second oxide layer are each deposited using chemical vapor deposition (CVD) or atomic layer deposition (ALD) (Wilhelm: paragraphs [0025]-[0026]). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Park, as applied above, and further in view of Moore et al. (Pat. No. US 6,214,697 B1) herein Moore.
Regarding claims 3 and 4, Hsu in view of Park does not specifically show the first oxide layer comprising silicon dioxide (SiO2) with an impurity selected from the group consisting of: hydrogen (H), nitrogen (N), germanium (Ge), silicon (Si), and combinations thereof. However, in the same field of endeavor, Moore teaches “there are some important differences in physical properties between thermally grown silicon dioxide and deposited silicon dioxide. Thermally grown silicon dioxide consists of stoichiometric SiO2, while deposited silicon dioxide contains SiO2 and other impurities such as carbon, hydrogen, and water. Another difference is in their etch rates. Thermally grown silicon dioxide has an etch rate of 25 angstrom per minute in an HF solution (H2O:HF:100:1). In contrast, the etch rate of a deposited silicon dioxide is generally equal to or greater than 30 to 50 angstrom per minute. In the case of plasma deposited silicon dioxide at a low temperature, the etch rate in such a solution may be as high as 400 angstrom per minute” (Moore: col. 3, lines 27-38). Therefore it would .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been fully considered, but are found to be moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 18, 2021